Citation Nr: 1536888	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  14-02 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center (Pension Center) in St. Paul, Minnesota


THE ISSUE

Whether the appellant is entitled to nonservice-connected death pension benefits from November 16, 2012 to November 16, 2014.  


REPRESENTATION

Appellant represented by:  Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1942 to October 1945.  The Veteran died in February 1993 and the appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision of the Department of Veterans Affairs (VA) St. Paul Pension Center (RO).  

The Board has characterized the issue as being limited to the time period listed on the cover page above.  The appellant filed her claim for death pension in November 2012; and, she did not timely respond to a June 2014 supplemental statement of the case which notified her that if she had additional evidence in support of her claim, she should submit such evidence prior to December 31, 2014.  

The appellant again requested entitlement to death pension in 2015.  In April 2015 correspondence, the RO notified the appellant that her claim for death benefits received March 16, 2015 was denied.  To the Board's knowledge, the appellant has not appealed this determination; however, the one-year period following this April 2015 notice during which the appellant may submit a notice of disagreement (NOD) has not yet expired.  In this regard, the appellant continues to submit correspondence regarding her medical prescription expenses.  Although this additional documentation is not accompanied by a waiver of RO review, the evidence is not applicable to the current appeal because it was submitted in conjunction with the 2015 claim which is not currently on appeal.  This matter is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).




FINDING OF FACT

The appellant's countable income from November 16, 2012 to November 16, 2014 exceeded the maximum annual pension rates (MAPRs) applicable during that time period.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death pension benefits from November 16, 2012 to November 16, 2014 have not been met.  38 U.S.C.A. §§ 1503, 1541 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

VA has complied with its duty to notify.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The appellant was not issued a notice letter prior to the issuance of the February 2013 decision on appeal.  However, the appellant had actual knowledge of what she needed to submit to substantiate her claim for non-service-connected death pension because she submitted all possible evidence that could support her claim.  She submitted a claim form, her late husband's DD Form 214, a death certificate, their marriage certificate, and her income and expenses, including her medical expenses.  Moreover, following the February 2013 denial of her claim, she was provided notice of what she needed to submit if she wanted her claim reconsidered.  This letter was followed by a November 2013 Statement of the Case.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA has obtained, to the extent possible, all relevant evidence identified by the appellant and necessary for an equitable resolution of the issue on appeal.  The RO has obtained evidence regarding the appellant's income from the Social Security Administration (SSA), and the appellant has not listed any additional source of income or expenses that have not been addressed.  

Accordingly, appellate review may proceed without prejudice to the appellant with respect to her claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B.  Legal Criteria and Analysis

Death pension benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to these benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  

Exclusions from income include the expenses of the Veteran's last illness and burial and for the Veteran's just debts, debts not incurred to secure real or personal property, if paid by the appellant.  Such expenses may be deducted from annual income for the 12-month annualization period in which they were paid or from annual income for any 12-month annualization which begins during the calendar year of death, whichever is to the claimant's advantage.  Otherwise, they are deductible only for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h).  

Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid but unreimbursed, may be excluded from a surviving spouse's income for the same 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(g)(2).  

The Veteran served on active duty from November 1942 to October 1945 which included service during World War II.  As he served for 90 days or more, including during a period of war, the appellant, his surviving spouse, is eligible for nonservice-connected death pension benefits provided she meets the required income and net worth requirements noted above.

As pertinent to this case, for a nonservice-connected death after separation from service, where a claim is received on or after December 10, 2004, the effective date for an award of pension will be the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of death; otherwise, the effective date is the date the claim was received.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(c)(3).  The appellant's claim which is the subject of this appeal was received in November 2012 which was nearly two decades following the Veteran's death.  Accordingly, for her claim for death pension, the initial annualization period in which income will be counted extends from the date of claim, November 16, 2012 until the end of the second annualization period on November 16, 2014.  M21-1MR, V.i.3.A.3.c.  As noted in the Introduction, the last supplemental statement of the case (SSOC) included countable income through June 2014, and no additional evidence was received prior to the end of that year which showed additional medical expenses.  See 38 C.F.R. §§ 3.271, 3.272.  As such, any evidence submitted after December 2014 is the subject of another claim.  

The income limits, or maximum annual pension rates (MAPR) are specified in 38 U.S.C.A. §§ 1521, 1541 and 1542, as increased from time to time under 38 U.S.C.A. § 5312.  The rates of death pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.  The MAPR varies depending on several factors, including the number of dependent children.  The record reflects the appellant has no dependent children.  Accordingly, the applicable MAPR for the period from November 2012 was $8359.00.  See 38 U.S.C.A. § 1541 (West Supp. 2012);  and the January 2014 SSOC.

The RO obtained, via inquiry to the SSA, the appellant's annual SSA income.  She submitted information regarding her medical expenses throughout the appeal period, but in every case, the reduction allowance for her medical expenses never lowered her annual income enough to qualify for death pension, including non-service-connected death pension based on the need for regular aid and attendance.  See November 2013 Statement of the Case (SOC); January 2014 SSOC and June 2014 SSOC.  In correspondence received after the June 2014 SSOC was issued, the appellant continued to argue that she is entitled to non-service-connected death pension because she does not have enough money to pay her medical bills.  She submitted copies of Medicare claims, but no additional evidence that would have reduced her countable income for pension purposes for the time period in question.  

As reflected in the January 2014 SSOC, effective December 1, 2012, VA counted $1,408.90 per month in Social Security benefits for an annual benefit of $16,906.00.  This amount is countable income, and is reduced by medical expenses minus the standard 5 percent reduction.  The reported medical expenses (which do not include unpaid bills) were $3706.49.  Minus the 5 percent reduction of $417.00, the appellant's income may be reduced by $3,289.00.  As such, the appellant's countable income was $13,617.00 effective December 1, 2012.  The maximum pension rate for a surviving spouse with no dependents was $8,359.00.  The appellant's countable income well-exceeds the rate allowable by law.  

As reflected in the June 2014 SSOC, the appellant submitted additional receipts of prescriptions from January 2014 totaling $69.22.  Even considering these additional expenses, the income still exceeds the maximum annual pension rate of $8359.00; and, moreover, it exceeds the pension rate of $13,362.00 for a surviving spouse with no dependents in need of regular aid and attendance from November 16, 2012, the date of claim.  

Thus, the appellant's claim for nonservice-connected death pension benefits from November 16, 2012 to November 16, 2014 must be denied, since the appellant does not meet the eligibility requirements.

To some extent, the appellant appears to be raising an argument couched in equity.  While sympathetic to the appellant, the Board is nonetheless bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of this law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].





ORDER

Entitlement to nonservice-connected death pension from November 16, 2012 to November 16, 2014 is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


